Ford, Judge:
The appeal for reappraisement listed above has been *606submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tlie respective parties hereto, subject to the approval of the Court, that tbe merchandise covered by the appeal for reappraisement 'herein, consists of nylon yam exported from Italy; and that, at the time of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was $1.95 per pound net packed.
IT IS FURTHER STIPULATED AND AGREED that the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs 'Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement herein may be deemed submitted for a decision on the foregoing stipulation.
Accepting this stipulation as a statement of facts, I find and bold that he involved merchandise was entered on or after February 27, 1958; that the involved merchandise was not listed on the final list of articles published in T.D. 51521, effective February 27, 1958, and that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, effective February 27, 1958, is the proper basis for the determination of the value of the merchandise here involved, and I find and hold that such statutory value is $1.95 per pound, net packed.
Judgment will be entered accordingly.